DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 28-45 are pending. The amendment filed 12/08/2020 are acknowledged. Claims 36-45 withdrawn. Claims 28-35 are under consideration.
Priority
This application is a continuation of U.S. Patent Application No. 15/244,884, filed August 23, 2016, now U.S, Patent No. 10,202,657, which is a continuation of U.S. Patent Application No, 14/938,154, filed November 11,2015, now U.S. Patent No. 9,587,282, which is a continuation of U.S. Patent Application No. 14/701,063, filed April 30, 2015, now U.S. Patent No. 9,458,517. which is a continuation of U.S. Patent Application No. 14/444,375, filed July 28, 2014, which is a continuation of U.S. Patent Application No. 14/113,205, filed January 22, 2014, now U.S. Patent No. 9,193.956, which is a national stage tiling under 35 U.S.C. §371 of PCT/US2012/034413, filed April 20, 2012, which claims the benefit of U.S. Provisional Patent Application No. 61/478,355, filed April 22, 2011. As such the effectively filed date for the instant application is April 22, 2011.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/29/2020, 12/08/2020, 12/14/2020, 03/08/2020 the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Withdrawn/Claim Rejections - 35 USC §112
Claims 28-35 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of applicants arguments are persuasive. 
Maintained Double Patenting

A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

(1). Claims 28, 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,8 of U.S. Patent No. 9,193,956. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a) a variant AAV capsid protein, and the peptide insertion comprises the amino acid sequence LGETTRP (SEQ ID NO: 13); and b) a heterologous nucleic acid comprising a nucleotide sequence encoding an anti-angiogenic polypeptide.
Claim 28, in instant application is directed to a recombinant adeno-associated virus 2 (rAAV2) virion comprising: a) a variant AAV capsid protein, wherein the variant AAV capsid protein comprises an amino acid sequence having at least 95% sequence identity to SEQ ID NO: 1, and an insertion of about 7 amino acids to about 10 amino acids between amino acids 587 and 588 relative to SEQ ID NO: 1, wherein the peptide insertion comprises the amino acid sequence LGETTRP (SEQ ID NO: 13); and b) a heterologous nucleic acid comprising a nucleotide sequence encoding an anti-angiogenic polypeptide. Claim 35 of the instant application is directed to a pharmaceutical composition comprising: a) a recombinant adeno-associated virus 2 virion of claim 28; and b) a pharmaceutically acceptable excipient.
Claim 1, of the “‘958 is directed to a recombinant adeno-associated virus (rAAV) virion comprising: a) a variant AAV capsid protein, wherein the variant AAV capsid protein comprises a peptide insertion relative to a corresponding parental AAV capsid protein, wherein the peptide insertion comprises the amino acid sequence LGETTRP (SEQ ID NO:13), wherein the insertion site is located between two adjacent amino acids at a position between amino acids corresponding to amino acids 570 and 611 of VP1 of AAV2 or the corresponding position in the capsid protein of another AAV serotype, and wherein the variant capsid protein confers increased infectivity of a retinal cell compared to the infectivity of the retinal cell by an 
Since the specification of both instant application and ‘956 provides adeno-associated virus (AAV) virions with the amino acid sequence LGETTRP (SEQ ID NO: 13) altered capsid protein, thus the claims of the instant application are structurally similar to “956, which are anticipated by the breadth of the claims in “956.

(2) Claims 28, 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 of U.S. Patent No. 9,587282. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a) a variant AAV capsid protein, and the peptide insertion comprises the amino acid sequence LGETTRP (SEQ ID NO: 13); and b) a heterologous nucleic acid comprising a nucleotide sequence encoding an anti-angiogenic polypeptide.
Claim 28, in instant application is directed to a recombinant adeno-associated virus 2 (rAAV2) virion comprising: a) a variant AAV capsid protein, wherein the variant AAV capsid protein comprises an amino acid sequence having at least 95% sequence identity to SEQ ID NO: 1, and an insertion of about 7 amino acids to about 10 amino acids between amino acids 587 and 588 relative to SEQ ID NO: 1, wherein the peptide insertion comprises the amino acid sequence LGETTRP (SEQ ID NO: 13}; and b) a heterologous nucleic add comprising a nucleotide sequence encoding an anti-angiogenic polypeptide. Claim 35 of the instant application is directed to a pharmaceutical composition comprising: a) a recombinant adeno-associated virus 2 virion of claim 28; and b} a pharmaceutically acceptable excipient.

Since the specification of both instant application and ‘282 provides adeno-associated virus (AAV) virions with altered capsid protein the amino acid sequence LGETTRP (SEQ ID NO: 13), thus the claims of the instant application are structurally similar to “282, which are anticipated by the breadth of the claims in “282.
Response to arguments
Applicants argue that they have filed a TD for both U.S. Patent No. 9,587282 and U.S. Patent No. 9,193,956. However, the examiner could locate the filing of said TDs on record. Therefore, instant rejection is maintained for the reasons of record. 
  
Conclusion

Allowable Subject Matter
Claims 29-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 29-34 appear to be allowable. 
Examiner’s note: Applicant is encouraged to contact the Examiner to discuss amendments that may place the application in condition for allowance before filing a response to this Office Action. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENE K SGAGIAS whose telephone number is (571)272-3305.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632